UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period EndedSeptember 30, 2010 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-53573 St. Joseph Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-3616144 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1901 Frederick Avenue, St. Joseph, Missouri (Address of Principal Executive Offices) Zip Code (816) 233-5148 (Registrant’s telephone number, including area code) None (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorted period that the registrant was required to submit and post such files). YES [ ]NO[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[]Accelerated filer[]Non-accelerated filer[]Smaller reporting company[X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YES [ ]NO [X] As of November 1, 2010, there were issued and outstanding 376,918 shares of the Registrant’s Common Stock. St. Joseph Bancorp, Inc. Quarterly Report on Form 10-Q For The Three andNine Months Ended September 30, 2010 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Operations - For the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Stockholders’ Equity - For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows - For the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T. Controls and Procedures 20 PART II - OTHER INFORMATION Items 1 through 6 21 Signatures 22 2 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Balance Sheets September 30, 2010 and December 31, 2009 Assets September 30, 2010 December 31, 2009 (unaudited) Cash and due from banks $ $ Interest-earning deposits in other institutions Available-for-sale securities Loans, net of allowance for loan losses of $99,000 at September 30, 2010 and $63,500 December 31, 2009 Premises and equipment, net Federal Home Loan Bank Stock, at cost Interest receivable Prepaid income taxes Other Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits: Savings, NOW and money market $ $ Time Total deposits Advances from borrowers for taxes and insurance Interest payable Deferred income taxes Other liabilities Total liabilities Temporary Equity ESOP shares subject to mandatory redemption Stockholders' Equity Common stock, $.01 par value, 4,000,000 shares authorized, 376,918 shares issued and outstanding Preferred stock, $.01 par value, 1,000,000 shares authorized, none issued or outstanding - - Additional paid-in capital Retained earnings Accumulated other comprehensive income: Unrealized gain on available-for-sale securities, net of income taxes Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to condensed consolidated financial statements. 3 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest Income Interest and fees on loans $ Available-for-sale securities Interest-earning deposits Federal Home Loan Bank dividends Total interest income Interest Expense Deposits Net Interest Income Provision for Loan Losses - Net Interest Income After Provision for Loan Losses Non-interest Income Other Non-interest Expense Salaries and employee benefits Net occupancy expense Depreciation Legal expense Audit fees and exams Franchise and special taxes Marketing expense Other Total non-interest expense Loss Before Income Taxes ) Provision (Credit) for Income Taxes ) ) ) Net Loss $ ) $ ) $ ) $ ) Basic Loss Per Share $ ) $ ) $ ) $ ) Basic Weighted Average Shares Outstanding See accompanying notes to condensed consolidated financial statements. 4 St. Joseph Bancorp, Inc. and Subsidiaries Condensed Consolidated Statements of Stockholders' Equity Nine Months Ended September 30, 2010 and 2009 (unaudited) Accumulated Additional Other Total Comprehensive Paid-in Comprehensive Stockholders' Income Common Stock Capital Retained Earnings Income Equity Balance, January 1, 2009 $
